Gunter, Justice.
The appellee (the plaintiff below) filed a complaint in the trial court seeking to cancel and set aside a warranty deed to real estate which he alleged was obtained by the appellant (the defendant below) through fraud. The appellant filed her answer and also a counterclaim seeking a decree establishing the deed and her title under it as valid.
Argued November 9, 1971
Decided February 11, 1972.
Edward D. Wheeler, Zachary & Seagraves, W. E. Zachary, Sr., for appellant.
Harvey & Willard, Wendell K. Willard, E. C. Harvey, Jr., for appellee.
The case was tried before a jury which returned a verdict in favor of the appellee. Judgment was entered on the verdict canceling the deed.
The appellant filed a motion for a new trial on the general grounds and also filed a motion for judgment notwithstanding the verdict of the jury. Both motions were overruled and denied by the trial court.
The crux of this appeal is whether the evidence presented to the jury at the trial demanded a verdict in favor of the appellant.
We have reviewed the entire record and transcript of the evidence very carefully. It is our opinion that the evidence presented a question for jury determination as to the validity or invalidity of the deed sought to be set aside by the appellee and sought to be sustained by the appellant. The jury found that the deed was invalid and returned its verdict for the appellee. The verdict has the approval of the trial judge.
Finding no error in the proceedings below, the appeal is without merit.

Judgment affirmed.


All the Justices concur.